\OOQ\|O\!.AJ>L»N-‘

m\lo\\ll¢PL¢)N-‘O\om\lo\mawt\,_‘o

 

 

Case 3116-cv-00693-MMD-CBC Document 36 Filed 03/21/19 Page 1 of 3

/

_L/_Flten REcElon
AARoN D. FoRD _ENTERED :§seRon on

Attomey Genera|
RoBERT DELoNG, Bar No. 10022 C°U"SEUPART‘ES OF RECORD

Deputy Attorney General
State of Nevada MAR 2 5 2§19
Bureau of Litigation
Public Safety Division
100 N_ Car$on Street CLERK US DlSTRlCT CO-JRT
carson City, Nevada 89701.4717 DlSTRICT OF NEVADA
Tel: (775) 684-l 120 BY: DEPUTY
E-mail: rdelong@ag.nv.gov

 

 

 

 

 

 

 

 

 

Attorneysfor Defendants D. Aja,
lsidro Baca, Ruben Diaz-Ramirez,
Jo Gentry, Holly Skulstad

and Brian Williams

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA § /QDE_[C

LAUSTEVEION JOHNSON,
Case No. 3116»cv-00693-MMD-CBC

Plaintiff,

vs. MOTION TO EXTEND THE DEADLINE
TO FILE MOTIONS FOR
J. YOUNGBLOOD , et al., SUMMARY JUDGMENT
(Third Request)
Defendants.

 

Defendants, D. Aja, lsidro Baca, Ruben Diaz-Ramirez, Jo Gentry, Holly Sl<.ulstad, and Brian
Williams, by and through counsel, Aaron D. Ford, Attomey General of the State of N:vada, and Robert
W. DeLong, Deputy Attomey General, hereby move for an extension to the motion for summary
judgment deadline in this case because defendants are still waiting to receive a finalized declaration that
they intend to use in the summary judgment motion, and because Defendants are attempting to settle the
matter. This motion is made and based upon the following Memorandum of Points and Authorities and
all of the pleadings and papers on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES

This is Defendants’ Third request for an extension of time to extend the deadline to file motions
for summaryjudgment. The present deadline for the filing of dispositive motions in this matter is today,
March 21, 2019. Pursuant to Fed. R. Civ. P. 6(b)(l)(A), Defendants respectfully request an additional

l4 days to file a motion for summary judgment in this matter, or until April 4, 2019, because

l

 

\ooo\lo\u\¢l>w~._

NNNNNNNNN_¢_¢__\-¢_o__¢__
m\lo\M-§WN_C\°W\\G\m~>WN-Q

 

 

Case 3:16~cv-00693-MMD-CBC Document 36 Filed 03/21/19 Page 2 of 3

Defendants are still waiting to receive a finalized declaration that they intend to usc in the summary
judgment motion, and because Defendants are attempting to settle the matter with the P|aintiff.
Undersigned counsel has scheduled a call with the Plaintiff tomorrow to conduct additional settlement
discussions based on correspondence received from P|aintiff.

Defendants assert that good cause exists for this Court to enlarge the time allowed for them to file a
motion for summary judgment, and request that the deadline to file summary judgment motions be
extended to no later than Thursday, April 4, 2019. This request is made in good faith and not for the
purpose of delay. The Defendants respectfully submit that none of the parties will be prejudiced by the
extension of time sought.

DATED this 215‘ day of March, 2019.

AARON D. FORD
Attorney General

ROBERT W. DeLONG
Deputy Attorney General
State of Nevada

Bureau of Public Affairs
Public Safety Division

 

Attorneys for Defendants

tie M%cnsdwu
AMUM~ so oRDERED

U. ISTRA E

DATED.B¢MZQL

 

